Exhibit 10.19

 

DESCRIPTION OF THE WORTHINGTON INDUSTRIES, INC.

EXECUTIVE BONUS PLAN

 

A basic philosophy of Worthington Industries, Inc. (together with its
subsidiaries, the “Company”) is that regular full-time, non-union employees of
the Company have a meaningful portion of their total compensation tied to
incentives, primarily profitability of the Company and/or their applicable
business unit or operating location. In furtherance of this philosophy, such
employees in general participate in incentive compensation programs, such as the
Company’s cash profit sharing plan and executive bonus plan, both of which have
been in place since the 1960s. Cash profit sharing generally covers a majority
of the Company’s employees and is computed as a fixed percentage of operating
profit of the Company and/or the relevant business unit or operating location
and is shared among the participating employees. For purposes of cash profit
sharing and the bonus plan, operating profit generally means (i) operating
income before profit sharing and bonus but reduced by interest expense, for
business units and operating locations, and (ii) net income for total Company.

 

The Company’s executive officers and certain other key employees participate in
an executive bonus plan (the “Bonus Plan”). Under the Bonus Plan, bonuses are
paid to participants based largely upon total Company, business unit and/or
operating location performance measures primarily operating profit for the
fiscal quarter. Accordingly, improvements in quarterly operating profit on a
year over year basis will result in increased bonuses, while declines in
quarterly operating profit on a year over year basis will result in decreased
bonuses. In general, these changes are in line with the percentage increase or
decrease in profit sharing payments under the cash profit sharing plan. While
total Company, business unit or operating location operating income is the
primary driver in determining the amount of a bonus, bonuses may be adjusted up
or down based on individual performance as determined by the individual’s
manager, the CEO, or the Compensation and Stock Option Committee of the
Worthington Industries, Inc. Board of Directors (the “Committee”), as
appropriate. Quarterly bonuses may also be paid to selected individuals pursuant
to performance awards made under the 1997 LTIP based on achieving earnings per
share result targets for the quarter, all as determined by the Committee.
Bonuses are determined and paid within a reasonable time after quarterly
financial results have been determined, and generally account for a substantial
percentage of the participant’s total cash compensation.